Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1, 6, and 7 as amended, are currently pending and have been considered below. Claims 2-4, and 8-9, as originally filed, remain pending and have been considered below. Claims 5 and 10-15 have been canceled.
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed November 22nd, 2021, which are in response to USPTO Office Action mailed October 13th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 5 and 10-15 have been canceled.
Claims 1-4, 6-9, and 16-17 remain pending.

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 reads “reflection points, and and classifying each”, and should read “reflection points, and classifying each”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 recites the limitation "the at least one reflection point" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (USP 10,386,480; hereinafter Campbell) in view of Zeng et al. (USP 9,255,988; hereinafter Zeng) and in further view of Fürstenberg (EP 1418444 B1; hereinafter Fürstenberg).
Regarding Claim 1:
Campbell discloses a method for self-positioning a vehicle in its environment, wherein: 
in a first step, the environment is detected by means of an environmental sensor system during vehicle travel, and a map is created (Campbell, Column 4, lines 32-42, Column 14, Lines 9-26, Campbell discloses using radar information, from the radar system (environmental sensor system) to map the side of the road as the vehicle drives along); and 
in a second step, the environmental sensor system perceives features and compares them with the previously created map for self-positioning (Campbell, Column 14, Lines 9-26, Campbell discloses correlating radar reflection of various objects with respective objects from a map); wherein 
the environmental sensor system is formed by a radar sensor system (Campbell, Figure 1, Campbell discloses a radar system is part of the vehicle sensor system), wherein in the first step, the radar sensor system ascertains reflection points to create the map (Campbell, Column 4, lines 32-42, Column 14, Lines 9-26, Campbell discloses using radar information (reflections), from the radar system (environmental sensor system) to map the side of the road as the vehicle drives along), 
wherein in the second step, for self-positioning the vehicle, the reflection points determined during travel are compared with stationary reflection points of the map in order to determine the position of the vehicle on the map (Campbell, Column 15, Lines 31-44, Campbell discloses the roadside objects that cause radar reflection are used to correlate to map data to determine the vehicle’s location). 
Zeng, in the same field of endeavor of vehicle control, discloses wherein nonstationary reflection points are identified and filtered out before the map is created and only stationary reflection points are used to create the map (Zeng, Column 2, Lines 33-50, Column 5, Lines 1-6, Zeng discloses Doppler measurements are used to distinguish stationary object from non-stationary objects, and only stationary objects are used to update the scan map);
wherein identifying nonstationary reflection points to be filtered out comprises: determining a radial speed of each of a group of reflection points relative to the radar sensor system (Zeng, Column 2, Lines 44-50, Fig. 2 and 4a, Column 3, Lines 31-46, Zeng discloses determining the radial velocity for all detected points from the radar data); and
	identifying at least one reflection point have a radial speed deviating from the determined radial speeds of the group of reflection points, and classifying each identified reflection point as a nonstationary reflection point to be filtered out before the map is created (Zeng, Column 4, Lines 23-56, Zeng discloses determines if the reflection points are stationary or non-stationary based on the determined radial velocities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell in order to include classifying and filtering out non-stationary reflection points based on the determined radial velocities as disclosed by Zeng in order to provide enhanced tracking of an objects position to the host vehicle, (Zeng, Column 1, Lines 19-32).
 in a third step, the environment sensor system determines a rotation of the vehicle by a process including: using the radar system to analyze a…speed of multiple stationary reflection points of the map in multiple different viewing directions (Fürstenberg, Page 3, lines 23-40, Fürstenberg discloses the motion of the vehicle is determined by analyzing the relative speeds in a plane for any stationary objects as viewed from the vehicle radar system, (see page 3, Lines 1-2)); and
determining the rotation of the vehicle based on the…speeds of the multiple reflection points in multiple different viewing directions (Fürstenberg, Page 3, lines 23-40 and Page 4, Lines 1-15, Fürstenberg discloses the proper motion (rotation and movement of the vehicle along a path, see Page 2, Lines 36-44) of the vehicle can be determined based on the movement of the vehicle in relation to the stationary objects as viewed from the vehicle).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include determining the rotation of the vehicle based on speeds of stationary reflection points as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 2:
The combination of Campbell, Zeng, and Fürstenberg discloses the method according to claim 1.
Campbell further discloses further comprising an estimation of self-movement by the vehicle in addition to self-positioning (Campbell, Column 8, Lines 10-28, Campbell discloses a navigation/pathing system which navigates and determines a driving path of the autonomous vehicle by using radar and map data).  
Regarding Claim 3:
the method according to claim 2. 
Campbell further discloses further comprising the self- movement of the vehicle by measuring the direct radial speed of the reflection points (Campbell, Column 6, Lines 67-68, Column 7, Lines 1-15, Column 8, Lines 10-28, Campbell discloses the radar system detects the speed of the sensed objects, and navigates the autonomous vehicle based on this and other information).  
Regarding Claim 4:
The combination of Campbell, Zeng, and Fürstenberg the method according to claim 3.
Campbell further discloses wherein the self- movement of the vehicle comprises at least its speed and acceleration (Campbell, Column 15, Lines 61-65, Campbell discloses the autonomous vehicle may change velocity (acceleration) or alter vehicle movement in another way (i.e. shift lanes, constant speed) to avoid obstacles, obey traffic laws, etc.).  
Regarding Claim 6:
The combination of Campbell, Zeng, and Fürstenberg discloses the method according to claim 1.
Fürstenberg, in the same field of endeavor of vehicle control, discloses wherein a yaw rate is determined from the rotation of the vehicle (Fürstenberg, Page 3, last paragraph, Fürstenberg discloses the determined self-rotation of the vehicle about its center of gravity is referred to as the yaw rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include yaw rate from the vehicle rotation as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 7:

Regarding Claim 8:
The combination of Campbell, Zeng, and Fürstenberg discloses the device according to claim 7.
Campbell further discloses wherein the device has an apparatus to determine the self-movement of the vehicle from the reflection points ascertained during travel (Campbell, Column 6, Lines 67-68, Column 7, Lines 1-15, Column 8, Lines 10-28, Campbell discloses the radar system detects the speed of the sensed objects, and navigates the autonomous vehicle based on this and other information).  
Regarding Claim 9:
The combination of Campbell, Zeng, and Fürstenberg discloses the device according to claim 8.
Campbell further discloses the apparatus for determining the self-movement of the vehicle (Campbell, Column 8, Lines 19-28, Campbell discloses a navigation/pathing system configured to determine a driving path for the autonomous vehicle (self-movement)).
Fürstenberg, in the same field of endeavor of vehicle control, discloses wherein rotational movements of the vehicle are determined (Fürstenberg, Page 4, Lines 1-15, Fürstenberg discloses the proper motion (rotation) of the vehicle can be determined for any relative movements between the vehicle and the objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Campbell to determine rotational movement of the vehicle as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 17:
The combination of Campbell, Zeng, and Fürstenberg disclose the device according to claim 7.
wherein the environmental sensor system determines a yaw rate from the rotation of the vehicle (Fürstenberg, Page 3, last paragraph, Fürstenberg discloses the determined self-rotation of the vehicle about its center of gravity is referred to as the yaw rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include yaw rate from the vehicle rotation as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 17:
Campbell discloses after creating the map including the stationary reflection points: using the radar sensor system to detect multiple stationary reflection points included in the map in multiple different viewing directions relative to the vehicle, and determine a position of the vehicle based on the detected stationary reflection points (Campbell, Column 14, Lines 9-26, Campbell discloses correlating radar reflection of various objects with respective objects from a map).
Zeng, in the same field of endeavor of vehicle control, discloses using a radar sensor system provided at the vehicle to analyze a radial speed of each of a group of reflection points relative to the radar sensor system, wherein the group of reflection points includes a group of stationary reflection points and at least one nonstationary reflection point (Zeng, Column 2, Lines 33-50, Column 5, Lines 1-6, Zeng discloses Doppler measurements are used to distinguish stationary object from non-stationary objects and determine radial velocity for all detected points from the radar data); 
identifying the at least one reflection point based on the analyzed radial speeds of the group of reflection points (Zeng, Column 4, Lines 23-56, Zeng discloses determines if the reflection points are stationary or non-stationary based on the determined radial velocities), and 
classifying each identified reflection point as a nonstationary reflection point and each remaining reflection point as a stationary reflection point (Zeng, Column 2, Lines 33-50, Column 5, Lines 1-6, Zeng discloses Doppler measurements are used to distinguish stationary object from non-stationary objects); 
filtering out the nonstationary reflection points and creating a map including a group of stationary reflection points (Zeng, Column 2, Lines 33-50, Column 5, Lines 1-6, Zeng discloses Doppler measurements are used to distinguish stationary object from non-stationary objects, and only stationary objects are used to update the scan map).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell in order to include classifying and filtering out non-stationary reflection points based on the determined radial velocities as disclosed by Zeng in order to provide enhanced tracking of an objects position to the host vehicle, (Zeng, Column 1, Lines 19-32).
Fürstenberg, in the same field of endeavor of vehicle control, discloses using the radar sensor system to analyze a radial speed of the multiple stationary reflection points in multiple different viewing directions (Fürstenberg, Page 3, lines 23-40, Fürstenberg discloses the motion of the vehicle is determined by analyzing the relative speeds in a plane for any stationary objects as viewed from the vehicle radar system, (see page 3, Lines 1-2)); and 
determining a rotation of the vehicle based on the radial speeds of the multiple reflection points in multiple different viewing directions (Fürstenberg, Page 4, Lines 1-15, Fürstenberg discloses the proper motion (rotation) of the vehicle can be determined for any relative movements between the vehicle and the objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include vehicle Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
In regards to claim 1, the applicant argued the cited art of Fürstenberg fails to disclose using “radial speeds” of multiple stationary points to calculate the vehicle rotation. While Fürstenberg does not explicitly disclose radial speeds, the already applied art of Zeng does disclose determining radial speeds of the stationary objects as shown in the rejection above, and in Column 2, lines 44-50 and Figures 2 and 4a, where the radial speed of the stationary objects is shown and Column 3, lines 31-46 disclose the calculation of the radial speeds of the stationary objects. Therefore, the argued limitation is disclosed by the cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664